DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-12, 15, and 17-20 are pending and under examination.
Claims 8, 13-14, and 16 have been canceled.
Claims 18-20 were added by amendment. 

Response to Amendment
The amendments to the drawings received on 06/10/2021 are accepted and the previous drawing objection is withdrawn.  
Applicant(s) amendments to the drawings have overcome the previous specification objection.  Accordingly, the previously set forth specification objection is withdrawn.
Based on the claim amendments, new claim objections have been set forth.
Applicants amendments to the claims received on 06/10/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 03/11/2021. 
Based on the amended claims and remarks received on 06/10/2021, the previous prior art rejection based on Bickert has been withdrawn and a new prior art rejection set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 6 recites “spaces” which is grammatical/clerical mistake and should recite “spacers”.
Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-7, 9-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski (US 2006/0102646; Pub. Date: May 18, 2006; already of record – hereinafter “Godlewski”), and further in view of Gholap et al. (US 2018/0059395 with an Effective Filing Date: Aug. 24, 2017; already of record – hereinafter “Gholap”).

Regarding claim 1, Godlewski discloses an apparatus (fig. 10, [0052]), comprising: 
a base having a lower surface, an upper surface and an exterior edge, the exterior edge of the base being generally circular from a top view perspective (Godlewski; fig. 10, #70, [0052]); 
a plurality of removable rack spacers positioned above the base (Godlewski; figs. 1 & 10, #42a-h, [0036, 0054]), wherein a plurality of rack spacer connectors are formed on the upper surface of the base (Godlewski discloses positioning tabs #94 and #94 that extend downward from the plurality of removable rack spacers 42, and are received in corresponding slots #96 and #98 of the base #70; [0056]), the rack spacer connectors configured to connect the removable rack spaces to the base (Godlewski; [0056]), 
wherein the removable rack spacers are configured to define a first rack slot between a first adjacent pair of the rack spacers (Godlewski; fig. 1, #40g, #42g, #42h, [0035-0036]) and a second rack slot between a second adjacent pair of the rack spacers (Godlewski; fig. 1, #40a, #42a, #42b, [0035-0036]).  
Godlewski does not disclose the apparatus is a digital slide scanning apparatus.
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Godlewski to be configured for use in a digital slide scanning apparatus, as taught by Gholap, because Gholap teaches the apparatus configured for use in a digital slide scanning apparatus allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 2, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first adjacent pair of removable rack spacer have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 3, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, comprising the first rack slot on the upper surface of the base.
Modified Godlewski does not teach the first rack slot defines a generally rectangular area.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first adjacent pair of the rack spacers defining the first rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, because Gholap teaches the first adjacent pair of the rack spacers defining the first rack slot which defines a generally rectangular area allows the first rack slot to accommodate a slide basket 20 which are configured to store a plurality of slides 10 (Gholap; [0020, 0027]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 5, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein each of the removable rack spacers is generally wedge shaped (Godlewski; fig. 3, #42 – Godlewski shows the end of the removable rack spacer closest towards the support shaft 62 tapering inwards as it approaches the support shaft 62.  Thereby defining a generally wedge shape).  

Regarding claim 6, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein the removable rack spacers extend upward from the base (Godlewski; fig. 10, [[0054]).  

Regarding claim 7, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein each of the first adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base (Godlewski discloses the removable rack spacers extend radially outward from the support column 74 – the support column 74 being located at a central portion of the base 70; fig. 10, [0054].  Therefore, the removable rack spacers comprising an interior portion proximal a central portion of the base). 
Modified Godlewski does not teach each of the first adjacent pair of removable rack spacers comprises a rack stopper extending from the interior portion of the removable rack spacer toward the adjacent removable rack spacer and into the first rack slot.  
	However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]), wherein each of the rack spacers comprise a rack stopper extending from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot (Gholap; fig. 2, #126, [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first adjacent pair of removable rack spacers of modified Godlewski, to further include a rack stopper extending from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot, as taught by Gholap, because Gholap teaches the rack stopper extending from the rack spacer and into the first rack slot defines an open rectangular shape for holding a slide basket 20 configured to store a plurality of slide 10.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 9, modified Godlewski teaches the digital slide scanning apparatus of claim 7 above, wherein the rack stoppers are configured to engage a slide rack positioned in the first rack slot (The modification of the rack spacers of modified Godlewski to further include the rack stoppers, as taught by Gholap, has previously been discussed in claim 7 above.  Gholap further teaches the rack stoppers are configured to engage a slide rack positioned in the first rack slot; [0027]).

Regarding claim 10, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the second adjacent pair of removable rack spacers have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 11, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, having the second rack slot on the upper surface of the base.
Modified Godlewski does not teach the second rack slot defines a generally rectangular area.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]) wherein the second rack slot defines a generally rectangular area (Gholap fig. 2, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of the rack spacers defining the second rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, because Gholap teaches the second adjacent pair of the rack spacers defining the second rack 

Regarding claim 15, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, wherein each of the second adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base 
Modified Godlewski does not teach each of the second adjacent pair of removable rack spacers comprises a rack stopper extending from the interior portion of the removable rack spacer toward the adjacent removable rack spacer and into the second rack slot.  
	However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]), wherein each of the rack spacers comprise a rack stopper extending from the interior portion of the rack spacer towards the adjacent rack spacer and into the second rack slot (Gholap; fig. 2, #126, [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the second adjacent pair of removable rack spacers of modified Godlewski, to further include a rack stopper extending from the interior portion of the rack spacer towards the adjacent rack spacer and into the second rack slot, as taught by Gholap, because Gholap teaches the rack stopper extending from the rack spacer and into the second rack slot defines an open rectangular shape for holding a slide basket 20 configured to store a plurality of slide 10.  One of ordinary skill in the art would have expected this modification could have been performed with a 

Regarding claim 17, modified Godlewski teaches the digital slide scanning apparatus of claim 15 above, having the second rack slot between the second pair of removable rack spacers (The second pair of removable rack spacers defining a second rack slot has previously been discussed in claim 1 above).
Modified Godlewski does not teach the second adjacent pair of removable rack spacers are configured to engage a slide rack.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]), wherein the second adjacent pair of removable rack spacers are configured to engage a slide rack (Gholap; [0020, 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of removable rack spacers of modified Godlewski, with the configuration to engage a slide rack, as taught by Gholap, because Gholap teaches the second adjacent pair of removable rack spacers configured to engage a slide rack allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack 

Regarding claim 18, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein each of the rack spacers has a left side, a right side, an exterior side, an interior side, a top and a bottom (Godlewski; figs. 3 & 10).  

Regarding claim 19, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein at least one of the plurality of rack spacer connectors located between the second adjacent pair of rack spacers is configured to be disconnected from any of the rack spacers when the second adjacent pair of the rack spacers defines the second rack slot (Godlewski discloses dividers 42 configured to define segments 40 within a carousel such that the segments 40 can be provided in a variety of sizes; [0035-0036].  Godlewski further discloses slots 96 and 98 defined by the tray 70 which cooperate with tabs 92 and 94 to secure the divider 42 in a desired position relative to the tray; [0056-0057].  Therefore, the plurality of rack spacers being configured to be disconnected from the plurality of rack spacer connectors in a manner that allows various sizes of segments 40).
Note: “when the second adjacent pair of the rack spacers defines the second rack slot” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 20, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first rack slot has a different width than the second rack slot (Godlewski; fig. 1, #40g, 40a have different widths).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski (US 2006/0102646; Pub. Date: May 18, 2006; already of record – hereinafter “Godlewski”, in view of Gholap et al. (US 2018/0059395 with an Effective Filing Date: Aug. 24, 2017; already of record – hereinafter “Gholap”), and further in view of Bickert et al. (US 2015/0177504; Pub. Date: Jun. 25, 2015; already of record – hereinafter “Bickert”).

Regarding claim 4, modified Godlewski teaches the digital slide scanning apparatus of claim 3 above, wherein the first rack slot is configured to hold a slide rack configured to hold slides (The modification of the first pair of the rack spacers forming the first rack slot of Godlewski with the first pair of rack spacers forming the first rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 3 above).
Modified Godlewski does not teach slides that are 1 inch by 3 inches.
However, Bickert teaches the analogous art of a digital slide scanning apparatus (Bickert; [0057]) comprising a first slot (Bickert; fig. 3, #212, [0069]), wherein the first slot is configured to hold a slide that is 1 inch by 3 inches (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first rack slot of modified Godlewski with a configuration to hold a slide that is 1 inch by 3 inch slides, as taught by Bickert, because the first slot configured to hold a slide that is 1 inch by 3 inches is merely a change in size/proportion of the first rack slot that would allow slides of varying sizes to be scanned by the digital slide scanning apparatus.  The modification resulting in the first rack slot being configured to hold a rack slides that are 1 inch by 3 inches.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); 

Regarding claim 12, modified Godlewski teaches the digital slide scanning apparatus of claim 11, wherein the second rack slot is configured to hold a slide rack configured to hold slides (The modification of the second pair of the rack spacers forming the second rack slot of Godlewski with the second pair of rack spacers forming the second rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 11 above). 
Modified Godlewski does not teach slides that are 2 inches by 3 inches.
However, Bickert teaches the analogous art of a digital slide scanning apparatus (Bickert; [0057]) comprising a second slot (Bickert; fig. 6, #602, [0069]), wherein the second slot is configured to hold a slide of any size (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second rack slot of modified Godlewski with a configuration to hold a slide that is 2 inches by 3 inch slides, because the second slot configured to hold a slide that is 2 inches by 3 .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-7, 9-12, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798